FILED
                            NOT FOR PUBLICATION
                                                                            AUG 18 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10587

               Plaintiff-Appellee,               D.C. No.
                                                 1:14-cr-00038-FMTG-1
 v.

JOSEPH LEE PUGH, Jr.,                            MEMORANDUM*

               Defendant-Appellant.


                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                            Submitted August 16, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Joseph Lee Pugh, Jr. appeals from the district court’s judgment and

challenges his guilty-plea conviction and 108-month sentence for conspiracy to

distribute methamphetamine hydrochloride, in violation of 21 U.S.C. §§ 846,

841(a)(1) and 841(b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Pugh’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Pugh has filed a pro se

supplemental brief. No answering brief has been filed.

      Pugh waived his right to appeal his conviction with the exception of an

appeal based on claims that his guilty plea was involuntary, he received ineffective

assistance of counsel, or there was prosecutorial misconduct. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief with respect to these issues. We therefore affirm the

conviction as to these issues. We dismiss the remainder of Pugh’s appeal of the

conviction based on the appeal waiver. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      In his written plea agreement, Pugh waived his right to appeal his sentence.

However, because the district court did not discuss Pugh’s waiver of his right to

appeal his sentence during the change of plea hearing, we decline to enforce that

waiver. See United States v. Arellano–Gallegos, 387 F.3d 794, 796-97 (9th Cir.

2004). Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75 (1988), discloses no arguable grounds for relief on direct appeal with regard to

Pugh’s sentence. Accordingly, we affirm the sentence.




                                           2
      In his pro se supplemental brief Pugh contends that his attorney provided

ineffective assistance of counsel at sentencing. We decline to review Pugh’s

ineffective assistance of counsel claims on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011) (holding that we review ineffective

assistance of counsel claims on direct appeal only in the unusual cases where the

record is sufficiently developed or the legal representation is so obviously

inadequate that it denies a defendant his Sixth Amendment right to counsel). We

leave open the possibility that Pugh might raise an ineffective assistance of counsel

claim in collateral proceedings. See id.

      Counsel’s motion to withdraw is GRANTED.

      Pugh’s pro se motion for new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                           3